UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34263 Impax Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 65-0403311 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30831 Huntwood Avenue, Hayward, CA (Address of principal executive offices) (Zip Code) (510) 240-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of April 26, 2013, there were68,477,096 shares of the registrant’s common stock outstanding. Impax Laboratories, Inc. INDEX PART I: FINANCIAL INFORMATION Item 1: Financial Statements (unaudited) 3 - Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 - Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 4 - Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 5 - Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 6 - Notes to Interim Consolidated Financial Statements 8 Item 2: Management’s Discussion and Analysis of Results of Operations and Financial Condition 42 Item 3: Quantitative and Qualitative Disclosures About Market Risk 63 Item 4: Controls and Procedures 63 PART II: OTHER INFORMATION Item 1: Legal Proceedings 64 Item 1A: Risk Factors 64 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 3: Defaults Upon Senior Securities 66 Item 4: Mine Safety Disclosures 66 Item 5: Other Information 66 Item 6: Exhibits 67 SIGNATURES EXHIBIT INDEX 2 PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS Impax Laboratories, Inc. CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share and per share data) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Other receivable Inventory, net Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other assets Deferred income taxes Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued profit sharing and royalty expenses Deferred revenue Total current liabilities Deferred revenue Other liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity: Preferred stock, $0.01 par value, 2,000,000 shares authorized, 0 shares outstanding at March 31, 2013 and December 31, 2012 Common stock, $0.01 par value, 90,000,000 shares authorized and 68,735,134 and 68,516,251 shares issued at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Treasury stock - 243,729 shares ) ) Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these interim consolidated financial statements. 3 Impax Laboratories, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands, except share and per share data) (unaudited) Three Months Ended March 31, March 31, Revenues: Global Division revenues, net $ $ Impax Division revenues, net Total revenues Cost of revenues Gross profit Operating expenses: Research and development Patent litigation expense Selling, general and administrative Total operating expenses Income from operations Other income (expense), net ) Interest income Interest expense ) ) Income before income taxes Provision for income taxes Net income $ $ Net Income per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 4 Impax Laboratories, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (amounts in thousands) (unaudited) Three Months Ended March 31, March 31, Net income $ $ Currency translation adjustments ) Comprehensive income $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 5 Impax Laboratories, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (amounts in thousands) (unaudited) Three Months Ended March 31, March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for inventory reserves Accretion of interest income on short-term investments ) ) Deferred income taxes (benefits) ) Tax impact related to the exercise of employee stock options 3 ) Deferred revenue Deferred product manufacturing costs ) Recognition of deferred revenue ) ) Amortization of deferred product manufacturing costs Accrued profit sharing and royalty expense Payments of profit sharing and royalty expense ) ) Share-based compensation expense Other receivable ) Changes in certain assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchase of short-term investments ) ) Maturities of short-term investments Purchases of property, plant and equipment ) ) Payment for product licensing rights ) Net cash (used for) provided by investing activities ) Cash flows from financing activities: Tax impact related to the exercise of employee stock options and restricted stock (3
